

116 HR 8754 IH: Dropbox Access Act of 2020
U.S. House of Representatives
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8754IN THE HOUSE OF REPRESENTATIVESNovember 16, 2020Ms. Scanlon (for herself, Ms. Escobar, and Ms. Garcia of Texas) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require States to provide a minimum number of in-person, secured drop boxes in each county in the State at which individuals may drop off voted absentee ballots in elections for Federal office, and for other purposes.1.Short titleThis Act may be cited as the Dropbox Access Act of 2020.2.Requiring States to provide secured drop boxes for voted absentee ballots in elections for Federal office(a)RequirementThe Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Use of secured drop boxes for voted absentee ballots(a)Requiring use of drop boxesIn each county in the State, each State shall provide in-person, secured drop boxes at which individuals may, at any time during the period described in subsection (b), drop off voted absentee ballots in an election for Federal office.(b)Minimum period for availability of drop boxesThe period described in this subsection is, with respect to an election, the period which begins 45 days before the date of the election and which ends at the time the polls close for the election in the county involved.(c)Accessibility for individuals with disabilitiesEach State shall ensure that the drop boxes provided under this section are accessible for use by individuals with disabilities.(d)Determination of number and location of drop boxesIn determining the number and location of drop boxes provided under this section, the State shall meet the following requirements:(1)The number of drop boxes provided by a State in a county shall be a number equal to or greater than the voting age population of the county divided by 15,000 (rounded to the nearest whole number).(2)The number and location of drop boxes within particular areas of the county shall be determined by applying such factors as will provide the maximum accessibility to the drop boxes for the greatest number of voters in the county, without regard to race, color, national origin, religion, sex, sexual orientation, gender identity, age, or disability status.(3)The drop boxes shall be placed at locations which are convenient for use by individuals who use public transportation.(4)The State shall ensure that drop boxes provided in a county are located in urban, suburban, and rural communities (if any) within the county and on Tribal lands (if any) within the county, based on the density of the population in such communities..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Use of secured drop boxes for voted absentee ballots..(d)Effective dateThe amendments made by this section shall apply with respect to elections held during 2021 or any succeeding year. 